
	

114 HR 4850 RH: Micro Offering Safe Harbor Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 561
		114th CONGRESS
		2d Session
		H. R. 4850
		[Report No. 114–723]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Emmer of Minnesota (for himself, Mr. Messer, Mr. Barr, Mr. Royce, Mr. Chabot, Mr. Tipton, Mr. Brooks of Alabama, and Mr. Williams) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			September 6, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 23, 2016
		
		
			
		
		A BILL
		To amend the Securities Act of 1933 to exempt certain micro-offerings from the registration
			 requirements of such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Micro Offering Safe Harbor Act. 2.Exemptions for micro-offerings (a)In generalSection 4 of the Securities Act of 1933 (15 U.S.C. 77d) is amended—
 (1)in subsection (a), by adding at the end the following:  (8)transactions meeting the requirements of subsection (f).; and
 (2)by adding at the end the following:  (f)Certain micro-Offerings (1)In generalExcept as provided in paragraph (2), the transactions referred to in subsection (a)(8) are transactions involving the sale of securities by an issuer (including all entities controlled by or under common control with the issuer) that meet all of the following requirements:
 (A)Pre-existing relationshipEach purchaser has a substantive pre-existing relationship with an officer of the issuer, a director of the issuer, or a shareholder holding 10 percent or more of the shares of the issuer.
 (B)35 or fewer purchasersThere are no more than, or the issuer reasonably believes that there are no more than, 35 purchasers of securities from the issuer that are sold in reliance on the exemption provided under subsection (a)(8) during the 12-month period preceding such transaction.
 (C)Small offering amountThe aggregate amount of all securities sold by the issuer, including any amount sold in reliance on the exemption provided under subsection (a)(8), during the 12-month period preceding such transaction, does not exceed $500,000.
								(2)Disqualification
 (A)In generalThe exemption provided under subsection (a)(8) shall not be available for a transaction involving a sale of securities if any person described in subparagraph (B) would have triggered disqualification pursuant to section 230.506(d) of title 17, Code of Federal Regulations.
 (B)Persons describedThe persons described in this subparagraph are the following: (i)The issuer.
 (ii)Any predecessor of the issuer. (iii)Any affiliated issuer.
 (iv)Any director, executive officer, other officer participating in the offering, general partner, or managing member of the issuer.
 (v)Any beneficial owner of 20 percent or more of the issuer’s outstanding voting equity securities, calculated on the basis of voting power.
 (vi)Any promoter connected with the issuer in any capacity at the time of such sale. (vii)Any investment manager of an issuer that is a pooled investment fund.
 (viii)Any person that has been or will be paid (directly or indirectly) remuneration for solicitation of purchasers in connection with such sale of securities.
 (ix)Any general partner or managing member of any such investment manager or solicitor. (x)Any director, executive officer, or other officer participating in the offering of any such investment manager or solicitor or general partner or managing member of such investment manager or solicitor..
 (b)Exemption under State regulationsSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended— (1)in subparagraph (F), by striking or at the end;
 (2)in subparagraph (G), by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (H)section 4(a)(8)..   September 6, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 